DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.

Priority
The applicant filed a Petition for an Unintentionally Delayed Priority Claim on 8/02/21. However, as noted in the 9/24/21 Petition Decision, the petition pursuant to 37 C.F.R 1.78(e) was dismissed. Therefore this application does not have priority to Application #13/543,739.

Drawings
	The examiner acknowledges the applicant’s statement that “Applicant will file amended drawings when the Examiner has determined the Application is otherwise in condition for allowance.” The examiner will continue to include the drawing objection(s) in office actions until this is the case.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bite block 200, access hole 210, and dental ridge 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (US 2014/0007868 A1, cited previously and hereinafter 'Eaton') alone, or Eaton in view of Steiner et al. (US 7,305,986 B1, cited previously).
As to claim 1, Eaton discloses an oral airway system (Figs. 1-8), the system comprising: a bite block (101); an oral airway (10) for insertion through the bite block into the oropharyngeal cavity of a patient (see Figs. 1, 2, para 0036), the oral airway comprising: an upper portion (see annotated Fig. 3 below) and a lower portion (see annotated Fig. 3 below) wherein: the lower portion comprises a first end and a second end (see annotated Fig. 3 below), the first end being where the lower portion meets the upper portion (see annotated Fig. 3 below), the lower portion comprises a radially-arched channel (22), wherein the radially-arched channel comprises a first radius and a second radius (see annotated Fig. 3 below), the first radius located at the first end of the lower portion and the second radius located at the second end of the lower portion, wherein the first radius is greater than the second radius (see annotated Fig. 3 below), the lower portion has a substantially U-shaped cross-section (para 0019), the upper portion comprises an aperture (opening 20), wherein the oral airway is adapted to be removably attached to the bite block by the aperture (Figs. 1-8, para 0032).

    PNG
    media_image1.png
    630
    683
    media_image1.png
    Greyscale

Eaton is silent to the aperture being rectangular. However, the applicant’s disclosure describes the shape of the aperture as being merely preferable (see para 0043 of the instant P.G. Publication) and not contributing to any unexpected result or solving any particular problem.  It thus would have been an obvious matter of design choice to make the opening rectangular since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Alternatively, Steiner discloses unit dose capsules for an inhaler and teaches “Keying mechanisms (360, 430) are shaped to mate with holder (260) in the mixing section.  Capsules according to the present invention may have a number of shapes, including ovoid and rectangular shapes.  A variety of shapes of protrusions and slots may also be employed as keying surfaces.  For instance, a keying surface might be a rectangular block, and a capsule holder might have a rectangular orifice.  Alternatively, a keying surface might be triangular, hexagonal, Z-shaped, C-shaped, etc., and the holder would have the correspondingly shaped aperture” (lines 21-31 col. 7). It would have been obvious to one having ordinary skill in the art to modify Eaton in view of Steiner and provide a keying mechanism in the form of a rectangular aperture or orifice on the upper portion of Eaton (and thus interpreting this as the aperture rather than opening 20). One would have been 

 As to claim 3, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. Eaton further teaches wherein the upper portion is substantially straight (see annotated Fig. 3 above).
As to claim 4, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. Eaton further teaches wherein the bite block comprises an access hole (20; the examiner notes that in the rejection of claim 1, the aperture was interpreted as either 20 or the keying mechanism added in view of Steiner thus for the purposes of rejecting claim 4 the aperture is being interpreted as the latter), the oral airway further comprises a flange (14), wherein:, the flange is disposed at a proximal end of the oral airway (Fig. 1), the proximal end being located at one end of the upper portion (Fig. 1), and the flange abuts the bite block (Fig. 2, para 0038 of Eaton), the proximal end being prevented from moving through the access hole and from entering the oropharyngeal cavity of the patient by the flange (Fig. 2, para 0038 of Eaton).
As to claim 5, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. Eaton further teaches wherein the oral airway is comprised of a recyclable material (para 0005, 0015 of Eaton).
As to claim 6, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. Eaton further teaches wherein the oral airway is comprised of a biodegradable material (para 0005, 0015 of Eaton).
As to claims 12-14, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. While Eaton does not expressly recite that the first radius is between 1.8 and 2 inches, the second radius is between 1.2 and 1.5 inches, or the first radius is between 1.2 and 1.5 inches, the instant disclosure describes the parameter of the value of the first radius and the second radius as being merely preferable, and does not describe the value for the radius as contributing any unexpected results to the system.  As such, parameters such as specific values for the radii are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the limitation of the 
As to claim 15, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. Eaton further discloses wherein the oral airway comprises a pair of upstanding walls (16; see Fig. 1, para 0032 of Eaton, upstanding walls 16 forming the U-shaped channel), wherein the upstanding walls comprise a longitudinal taper down a length of the lower portion (see annotated Fig. 3 above), and wherein the longitudinal taper of the pair of upstanding walls is formed by the first radius and the second radius (see annotated Fig. 3 above).
As to claim 16, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. Eaton further discloses wherein the bite block comprises a dental ridge (101A; see Fig. 2, 7, para 0038 of Eaton).

Claim 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton or Eaton in view of Steiner as applied to claim 1 above, and further in view of Isenberg et al. (US 2008/0156322 A1, cited in previous office actions and hereinafter 'Isenberg').
As to claim 2, Eaton and Eaton in view of Steiner teach the oral airway system of claim 1 as described above.
Eaton is silent to wherein the airway is between three and four inches in length, from a proximal end of the airway to a distal end of the airway, wherein the proximal end is located at one end of the upper portion, and the distal end is located at one end of the lower portion.
Isenberg discloses an oral airway system (Figs. 11-35) and teaches how wherein the airway is between three and four inches in length, from proximal end of the airway to distal end of the airway (see Fig. 30, para 0112 of Isenberg).
It would have been obvious to one having ordinary skill in the art to further modify Eaton such that the airway is between three and four inches in length, from a proximal end of the airway to a distal end of the airway, wherein the proximal end is located at one end of the upper portion, and the distal end is located at the second end of the lower portion based off the teachings of Isenberg. One would 

As to claims 8 and 9, Eaton and Eaton in view of Steiner teach the oral airway system of claim 3 as described above. Eaton and Steiner do not expressly recite that the upper portion is approximately 1 inch in length or the lower portion is approximately 2 inches in length. Isenberg however teaches an airway having an upper portion that is approximately 1 inch in length and a lower portion that is approximately 2 inches in length (see Fig. 30 of Isenberg annotated below; the examiner is interpreting the annotated portions to fall within the approximate claimed ranges).

    PNG
    media_image2.png
    553
    753
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to further modify Eaton/Steiner such that the upper portion is approximately 1 inch in length or the lower portion is approximately 2 inches in length. One would have been motivated to do so as Isenberg shows such lengths as appropriate for use in tracheal intubation (see Fig. 30, para 0112 of Isenberg). Furthermore, the applicant’s specification described the length of the upper portion and the lower portion being approximately 1 inch and approximately 2 inches, respectively, as being merely preferable and does not describe such lengths as solving any particular problem or contributing any unexpected result. As such, parameters such as length are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the length of the upper .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Steiner.
As to claim 7, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above.
Eaton is silent on wherein the bite block comprises a rectangular projection adapted to be received by the rectangular aperture of the oral airway.
As noted in the rejection of claim 1, Steiner discloses unit dose capsules for an inhaler and teaches “Keying mechanisms (360, 430) are shaped to mate with holder (260) in the mixing section.  Capsules according to the present invention may have a number of shapes, including ovoid and rectangular shapes.  A variety of shapes of protrusions and slots may also be employed as keying surfaces.  For instance, a keying surface might be a rectangular block, and a capsule holder might have a rectangular orifice.  Alternatively, a keying surface might be triangular, hexagonal, Z-shaped, C-shaped, etc., and the holder would have the correspondingly shaped aperture” (lines 21-31 col. 7). It would have been obvious to one having ordinary skill in the art to modify Eaton in view of Steiner and provide a rectangular projection adapted to be received by the rectangular aperture of the oral airway. One would have been motivated to do so based off the teachings of Steiner, for the purpose of providing a secure means of connection between the bite block and the airway of Eaton (see lines 21-31 col. 7 of Steiner).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton or Eaton in view of Steiner as applied to claim 1 above, and further in view of Mirza et al. (US 2016/0235935 A1, cited previously and hereinafter Mirza).
As to claims 10 and 11, Eaton and Eaton in view of Steiner make obvious the oral airway system of claim 1 as described above. Eaton further discloses a proximal end of the airway being located at one end of the upper portion (see annotated Fig. 3 above), but is silent to wherein the oral airway comprises 
Mirza discloses an endotracheal tube securement device including strap retainers (101 + 115 and 103 + 117) located at a proximal end of the device that are substantially T-shaped (see Figs. 1-5, 9, para 0023, 0028).
It would have been obvious to one having ordinary skill in the art to modify Eaton/Steiner with Mirza such that the oral airway system comprises strap retainers that are substantially T-shaped, and place them at the proximal end of the airway based off the teachings of Mirza. One would have been motivated to do so in order to provide a means for securing the airway to a patient’s head when the airway is placed inside the patient (see Figs. 1-5, 9, para 0023, 0028 of Mirza).

Response to Arguments
	Applicant’s Remarks submitted 8/2/21 have been considered.
	With regard to the applicant’s Remarks under the heading “OBJECTIONS TO THE DRAWINGS – 37 CFR § 1.84(P)(5)”, as noted above the examiner acknowledges applicant’s statements however the examiner will continue to include the drawing objection(s) in office actions until the claims are determined to be allowable.
	With regard to the applicant’s Remarks under the heading “CLAIM OBJECTIONS – 35 U.S.C. § 112(b)”, the amendments have obviated the previous drawing objections.
	With regard to applicant’s Remarks under the heading “CLAIM REJECTIONS – 35 U.S.C. § 103(a)”, as noted in the Priority section above, the petition pursuant to 37 C.F.R 1.78(e) was dismissed. Therefore the Eaton reference is still considered eligible prior art, and the rejections are maintained as noted above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/James D Ponton/Examiner, Art Unit 3783